COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                 §

 IN RE: FREDERICK L. MCGUIRE AND                 §               No. 08-10-00036-CV
 MCGUIRE KELLNER L.L.P.,
                                                 §         AN ORIGINAL PROCEEDING
                Relators.
                                                 §                 IN MANDAMUS

                                                 §

                                                 §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relators, Frederick L. McGuire and McGuire Kellner L.L.P., have filed a petition for writ

of mandamus, requesting this Court to compel the Honorable Bonnie Rangel, Judge of the 171st

District Court of El Paso County, to rule on Relators’ motion to compel arbitration. Mandamus will

lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)

(orig. proceeding). Moreover, the relator must demonstrate no other adequate remedy exists at law.

See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding). Based

on the record before us, we are unable to conclude that Relators are entitled to relief by writ of

mandamus. Accordingly, we deny the relief requested in the petition. See TEX . R. APP . P. 52.8(a).

Further, we lift the stay entered by previous written order of this Court.



                                              GUADALUPE RIVERA, Justice
February 10, 2010

Before Chew, C.J., McClure, and Rivera, JJ.